Citation Nr: 1713953	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from November 1973 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Oakland, California, which, in pertinent part, denied service connection for pneumonia (also claimed as residual cough) and diabetes mellitus, type II.  In a rating decision dated in May 2014, the RO confirmed and continued the previous denial of service connection for diabetes mellitus, type II.  In a rating decision dated in September 2014, the RO confirmed and continued the previous denial of service connection for pneumonia (also claimed as residual cough).  

The Veteran testified before the undersigned at a videoconference Board hearing in August 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that the issue of service connection for pneumonia has not been certified on appeal to the Board on the VA Form 8.  A review of the claims file shows that the Veteran filed a notice of disagreement in January 2015, a Statement of the Case (SOC) was issued by the RO in May 2016, and the Veteran filed a substantive appeal in May 2016 and requested a hearing with regard to the issue of service connection for pneumonia.  Furthermore, the Veteran testified at the hearing in August 2016 regarding the issue of service connection for pneumonia.  Accordingly, the Board will waive the issue of certification to the Board and will take jurisdiction over the issue.  See 38 C.F.R. § 19.35 (2016) ("The certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue.").

Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for pneumonia as encompassing entitlement to service connection for the respiratory disability raised by the record, to include respiratory acidosis.  

The Board further notes that the issues of service connection for bilateral hearing loss and tinnitus were granted in a May 2016 rating decision with an assigned disability rating of 0 percent and 10 percent, respectively.  To date, the Veteran has not filed a notice of disagreement with the May 2016 rating decision.  Accordingly, these issues are not before the Board at this time.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, developed as a result of a metabolic condition incurred in service.  

2.  The Veteran's respiratory disability developed as a result of a metabolic condition incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).  

2.  The criteria for service connection for a respiratory disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for diabetes mellitus, type II, and a respiratory disability.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background and Analysis

The Veteran asserts that he developed breathing problems in service and has had ongoing cough and breathing issues since service.  See 08/04/2016, VBMS, Hearing Testimony, pp. 3-4, 10.  The Veteran also asserts that he developed diabetes mellitus, type II, as a result of exposure to Agent Orange in service while at both Fort Knox and Fort Ord.  See 04/16/2012, VBMS, VA 21-526 Veterans Application for Compensation or Pension.  

The evidence shows a current respiratory disability, respiratory acidosis, and diabetes mellitus, type II.  See 12/08/2016, VBMS, Medical Treatment Record- Non-Government Facility; 09/09/2013, Virtual VA Documents, CAPRI, p. 4.  Accordingly, present disabilities have been established by the evidence.  

The Veteran submitted a statement dated in October 2016 by F.G., M.D.  Dr. F.G. conducted a review of the record and concluded that the Veteran had evidence of a contemporaneous metabolic condition evident in multiple entries in his military records of 1974 with evidence of a seizure disorder with recurrent syncopal episodes.  A review of the Veteran's service treatment records confirms that the Veteran had syncopal episodes, seizures, and dizzy spells of an unknown etiology in 1974.  See 09/26/2013, VBMS, STR-Medical, pp. 39, 45, 48, 52-55, 67.  Accordingly, the Board finds that an in-service incurrence has been established.  

Having established current disabilities and an in-service incurrence, the remaining question is whether the Veteran's diabetes mellitus and/or respiratory disability is due to the metabolic event in 1974.  In this regard, Dr. F.G. opined that the metabolic condition evident in service subsequently led to the development of diabetes mellitus and respiratory acidosis.  Specifically, Dr. F.G. indicated that the subsequent development of metabolic disorder including diabetes mellitus and pulmonary condition with respiratory acidosis have a causal nexus to medical conditions present during military service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus, type II, and respiratory acidosis is related to the metabolic condition evident in 1974.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  In this regard, the Board finds that Dr. F.G. considered the record as a whole and found that a metabolic condition was incurred in service, which subsequently led to the development of diabetes mellitus, type II, and respiratory acidosis.  There is no medical opinion to the contrary.

The Board acknowledges the Veteran's assertion that his diabetes mellitus, type II, was caused by exposure to Agent Orange.  However, as the Board is granting in full the benefits sought on appeal it declines to address this assertion.  

In view of the foregoing, the Board finds that service connection for diabetes mellitus, type II, and a respiratory disability is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.  

Service connection for a respiratory disability is granted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


